Citation Nr: 0124834	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for bilateral hearing loss.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of vestibular neuronitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.   

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied increased ratings for 
bilateral hearing loss and residuals of vestibular neuronitis 
with intermittent vertigo and tinnitus.  

The Board notes that in a September 1999 substantive appeal, 
the veteran requested a hearing before the Board; however, in 
a January 2001 statement, the veteran indicated that he no 
longer wanted a hearing before the Board.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2001).


FINDINGS OF FACT

1.  Neither the current nor revised version of 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2001), is more favorable 
to the veteran's claim.

2.  Prior to June 10, 1999, the veteran's service-connected 
bilateral hearing loss was principally manifested by an 
average pure tone threshold of 80 decibels in the right ear 
with a speech recognition ability of 88 percent, and average 
pure tone threshold of 84 decibels in the left ear with a 
speech recognition ability of 92 percent.

3.  From June 10, 1999, the veteran's service-connected 
bilateral hearing loss was principally manifested by an 
average pure tone threshold of 83 decibels in the right ear 
with a speech recognition ability of 88 percent, and average 
pure tone threshold of 90 decibels in the left ear with a 
speech recognition ability of 76 percent. 

4.  The current version of 38 C.F.R. § 4.87, Diagnostic Code 
6204 (peripheral vestibular disorder) (2001), effective June 
10, 1999, is more favorable to the veteran's claim.

5.  The veteran's service-connected vestibular neuronitis is 
principally manifested by no more than occasional dizziness 
and without objective evidence of staggering.

6.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (effective 
through June 9, 1999); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected vestibular neuronitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (effective through June 9, 1999); 
38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).

3.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claims 
for increased ratings.  In an August 1999 statement of the 
case and in supplemental statements of the case dated in 
October 2000 and March 2001, the RO notified the veteran of 
the pertinent law and regulations.  The RO also informed the 
veteran what evidence was considered.  Review of the record 
further reveals that in a March 2001 letter, the RO notified 
the veteran that the VCAA had been enacted.  The RO informed 
the veteran of VA's duty to notify and duty to assist under 
the VCAA.  The RO informed the veteran of what information 
was still needed from him to substantiate the claims.  He was 
also informed of the evidence that was already part of the 
record.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
March 1999 and in February 2001 in order to determine the 
current severity of his disorders.  Pertinent treatment 
records have been obtained and associated with the claims 
folder.  The veteran was also afforded a hearing before the 
RO in March 2000, and, as indicated in the introduction 
portion of this decision, withdrew his request for a Board 
hearing.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claims on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claims have 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

II.  Pertinent Criteria

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  


The schedular criteria for defective hearing 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  

Provisions of Diagnostic Codes 6100 through 6110 prior to 
June 10, 1999

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service-connected defective hearing, the 
Rating Schedule established 11 auditory acuity levels 
designated from level I for essentially normal hearing 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (effective prior to June 10, 
1999). 

Provisions of Diagnostic Codes 6100 through 6110 from June 
10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2001). 

Provisions of Diagnostic Code 6204 prior to June 10, 1999

Prior to June 10, 1999, under 38 C.F.R. § 4.87a, Diagnostic 
Code 6204, chronic labyrinthitis, a 10 percent evaluation was 
warranted for moderate chronic labyrinthitis manifested by 
tinnitus and occasional dizziness.  A 30 percent evaluation 
was assigned for severe chronic labyrinthitis manifested by 
tinnitus, dizziness and occasional staggering.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1999).

Provisions of Diagnostic Code 6204 from June 10, 1999

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, peripheral 
vestibular disorders, a 10 percent evaluation is warranted 
for peripheral vestibular disorders manifested by occasional 
dizziness.  A 30 percent evaluation is warranted for evidence 
of dizziness and occasional staggering.  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2001).  

The Rating Schedule provides that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic 
Code 6204.   

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Entitlement to an Increased Evaluation for Bilateral 
Hearing Loss

Factual Background

In February 1946, the RO established service connection 
defective hearing in the right ear and assigned a zero 
percent disability evaluation.  In July 1946, the RO 
established service connection for bilateral hearing loss and 
assigned a 10 percent evaluation, effective May 1, 1946.  In 
a May 1951 rating decision, the RO assigned a 40 percent 
evaluation, effective February 1, 1951.  That evaluation has 
remained in effect to date. 

On the authorized audiologic evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
70
N/A
85
LEFT
95
75
80
N/A
100

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

In January 1999, the veteran filed a claim for an increased 
evaluation.  

A March 1999 VA ear disease examination report indicates that 
the veteran was wearing bilateral hearing aids.  The examiner 
indicated that on audiology examination, the veteran appeared 
to have significant air bone gaps in the right and left ears.  
The examiner stated that the veteran might have otosclerosis 
and he needed to be evaluated.  A computerized tomography 
(CT) scan was recommended.  

At the time of VA audiometric examination in March 1999, the 
veteran described difficulty in most listening situations; 
however, he particularly described difficulty when speaking 
on the telephone, conversing, or when watching movies.  On 
the authorized audiologic evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
75
85
85
LEFT
95
75
80
85
95

The average puretone threshold in the right ear was 80 
decibels.  The average puretone threshold in the left ear was 
84 decibels.  Speech audiometry revealed a speech recognition 
ability of 88 percent in the right ear and 92 percent in the 
left ear.  The diagnosis was severe, bilateral, probably 
mixed hearing loss.  The examiner stated that the veteran was 
currently wearing binaural, custom, in-the-ear hearing aids 
which were issued by the VA.  The examiner recommended that 
the veteran continue to use his present amplifying system.  
An ear, nose, and throat consult was recommended in light of 
bilateral conductive pathology.  

An April 1999 CT scan of the petrous temporal bones was 
normal. 

VA treatment records dated in 1999 and 2000 indicate that the 
veteran was seen at the VA audiologic clinic for hearing aid 
checks, evaluations, fittings and adjustments.  

At a hearing before the RO in March 2000, the veteran stated 
that that his hearing loss had gotten worse and he needed 
better hearing aids.  He indicated that the new hearing aids 
helped.

A February 2001 VA audiometric examination report reveals 
that the veteran's claims folder had been reviewed.  The 
examination was conducted by an audiologist.  The veteran's 
chief compliant was progressive hearing loss, tinnitus, and 
dizziness.  On the authorized audiologic evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
75
80
85
LEFT
85
85
80
90
105

The average puretone threshold for the right ear was 83 
decibels.  The average puretone threshold for the left ear 
was 90.  Speech audiometry, using the Maryland CNC testing 
standard, revealed speech recognition ability of 88 percent 
in the right ear and 76 percent in the left ear.  The 
diagnosis was severe mixed hearing loss in the right ear and 
a profound mixed hearing loss in the left ear and bilateral 
constant buzzing tinnitus.  The veteran was fitted with 
binaural hearing aids.  

Analysis

The RO assigned a 40 percent evaluation to the veteran's 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100.  The 40 percent rating has been in 
effect for more than 20 years and therefore, this evaluation 
cannot be reduced except upon a showing of fraud.  See 
38 C.F.R. § 3.951(b) (2001).

Evaluation of the former and revised provisions of the 
provisions of Diagnostic Codes 6100 through 6110

Pursuant to VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33422 (2000), the Board must initially determine 
whether the current or former rating criteria are more 
favorable to the veteran.  With respect to hearing loss, the 
revisions do not contain any substantive changes that affect 
this particular case, but add certain provisions that were 
already the practice of VA.  38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  Thus, the 
Board finds that neither version of the regulations is more 
favorable to the veteran.  Therefore, the Board will apply 
the earlier version of the regulation for the period prior to 
the effective date of the change, which is June 10, 1999 and 
will apply the revised version from June 10, 1999.

Rating of bilateral hearing loss prior to June 10, 1999 

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under the 
former provisions of Diagnostic Code 6100 prior to June 10, 
1999.  

The most probative evidence are the audiometric results of VA 
examination in March 1999, which speak directly to the rating 
criteria pertinent to the evaluation of hearing loss.  When 
the results of VA examination in March 1999 are entered into 
Table VI of 38 C.F.R. § 4.85, the numeric designation of 
hearing impairment for the right ear is Level III.  The 
reported 84 decibels average pure tone threshold level and 
92 percent correct speech discrimination score measured for 
the left ear, when entered into Table VI of 38 C.F.R. § 4.85, 
result in a hearing impairment with a numeric designation of 
Level III in the left ear.  By applying the numeric 
designation of Level III in the right ear and Level III in 
the left ear to Table VII in 38 C.F.R. § 4.85, a zero percent 
evaluation for the veteran's service-connected bilateral 
hearing loss is assigned.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

Thus, the requisite medical findings for an assignment of a 
disability evaluation in excess of 40 percent for the 
bilateral hearing loss under the former regulations of 
Diagnostic Code 6100 have not been demonstrated.   


Rating of bilateral hearing loss from June 10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).  The Board finds that the February 2001 VA 
examination was conducted by a state-licensed audiologist and 
all necessary tests were performed.  

When the results of VA examination in February 2001 are 
applied to the extant schedular criteria, the only possible 
interpretation is that the veteran's right ear hearing loss 
is a Level IV, and his left ear hearing loss is a Level V.  
Such warrants the assignment of no more than a 10 percent 
rating under the revised provisions of Diagnostic Code 6100.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  Thus, the 
requisite medical findings for an assignment of a disability 
evaluation in excess of 40 percent for bilateral hearing loss 
under the revised provisions of Diagnostic Code 6100 have not 
been demonstrated.  Nor, when applied to the criteria in 
effect prior to June 10, 1999, would an evaluation in excess 
of 40 percent be warranted.

Conclusion

The Board emphasizes that to warrant assignment of more than 
a 40 percent rating for hearing loss, the evidence would have 
to show at least a Level X hearing loss in one ear and a 
Level VI hearing loss in the other ear.  The preponderance of 
the evidence is against the veteran's claim, in that there is 
no competent medical evidence showing hearing impairment of a 
level to warrant assignment of a disability evaluation in 
excess of 40 percent for service-connected bilateral hearing 
loss under either the current or the former version of the 
regulation.  Thus, the benefit sought on appeal is 
accordingly denied.


IV.  Entitlement for an increased evaluation for vestibular 
neuronitis

Factual Background

A June 1984 rating decision established service connection 
for residuals of vestibular neuronitis with intermittent 
vertigo and tinnitus.  A 10 percent evaluation was assigned 
from January 30, 1984.  In January 1999, the veteran filed a 
claim for an increased rating.

A March 1999 VA audiologic examination report indicates that 
the veteran reported that he had tinnitus that began when he 
was in service.  The veteran stated that the tinnitus was 
bilateral; he described a "buzzing."  He stated that it 
occurred on and off.  

A March 1999 VA ear disease examination report reveals that 
the veteran had no complaints of tinnitus.  The veteran wore 
hearing aids and had no vertigo.  

At a hearing before the RO in March 2000, the veteran stated 
that on one occasion, he got so dizzy that he fell at a gym.  
He indicated that he got dizzier more often than previously.  
The veteran indicated that he became dizzy approximately 
every two weeks; he got dizzy if he got excited.  He stated 
that he did not drive at night and he tried to stay away from 
driving altogether.  He reported difficulty walking when he 
was dizzy.

A February 2001 VA audiologic examination report indicates 
that the veteran reported having hearing loss, tinnitus, and 
dizziness.  The veteran indicated that the tinnitus was 
bilateral and constant.

In a March 2001 determination, the RO assigned a separate 10 
percent rating for tinnitus and continued the 10 percent 
rating assignment for service-connected vestibular 
neuronitis.


Analysis

The RO assigned a 10 percent evaluation to the veteran's 
service-connected vestibular neuronitis under the provisions 
of Diagnostic Code 6204.

Evaluation of the former and revised provisions of the 
provisions of Diagnostic Code 6204

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 6204 and has determined that 
the revised version is more favorable to the veteran's claim.  
Upon evaluation of both the current and former versions, the 
Board believes that the current version of Diagnostic Code 
6204 sets forth a more objective rating criteria that must be 
met for the assignment of a disability evaluation.  The 
revised criteria lists symptoms that must be confirmed by 
objective findings. The symptoms are dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2001).  The former rating criteria sets forth a more 
subjective standard for each disability rating.  For 
instance, the former provisions of Diagnostic Code 6204 set 
forth standards such as moderate and severe for each 
disability rating.  This is somewhat less clear and more 
subjective standard.  See 38 C.F.R. § 4.87, Diagnostic Code 
6204 (1999).  The former provisions also require a showing of 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).  
The revised provisions do not require a finding of tinnitus.  
See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).

Thus, the Board finds that the revised rating criteria is 
more favorable to the veteran's claim because an objective 
criteria is easier to demonstrate or establish than a 
subjective criteria.  Also, the revised criteria lists only 
two symptoms, instead of the three symptoms which were 
required to be shown under the former provisions.  The Board 
accordingly finds that the revised version of Diagnostic Code 
6204 is more favorable to the veteran's claim and the revised 
provision will be applied from June 10, 1999.

Rating of vestibular neuronitis prior to June 10, 1999 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
former provisions of Diagnostic Code 6204.  There is no 
medical evidence that prior to June 10, 1999, the veteran had 
severe vestibular neuronitis characterized by tinnitus, 
dizziness and occasional staggering.  The medical evidence of 
record demonstrates only that the veteran had tinnitus and 
that he reported occasional staggering, stating that on one 
occasion, he fell at a gym because he got so dizzy and that 
he had difficulty walking when he was dizzy.  There is no 
medical evidence of record which establishes that prior to 
June 10, 1999, vestibular neuronitis was severe.  There is no 
medical evidence that the veteran experienced constant 
dizziness as opposed to occasional dizziness.  The medical 
evidence of record establishes that the veteran had only 
occasional dizziness.  The March 1999 VA ear disease 
examination specifically notes that the veteran did not have 
complaints of dizziness or vertigo.  And, at his hearing 
before the RO in March 2000 he indicated he had dizziness 
only approximately every two weeks.    

Thus, the Board finds that the requisite medical findings for 
a disability evaluation in excess of 10 percent under the 
former provisions of Diagnostic Code 6204 have not been 
established prior to June 10, 1999.  The criteria for a 30 
percent rating under Diagnostic Code 6204 requires severe 
impairment in addition to tinnitus, dizziness and occasional 
staggering.  Thus, the criteria for a 30 percent rating have 
not been met.  See 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1999).

Rating of vestibular neuronitis from June 10, 1999 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 6204.  The criteria for 
a 30 percent rating under Diagnostic Code 6204 requires both 
evidence of dizziness and of occasional staggering.  

There is subjective evidence of occasional staggering.  The 
veteran, at a hearing before the RO in March 2000, stated 
that on one occasion, he fell at a gym because he got so 
dizzy.  The veteran also indicated that he had difficulty 
walking when he was dizzy.  However, there is no objective 
medical indication of staggering shown in outpatient 
treatment reports or in connection with VA medical records.  
Moreover, the medical evidence of record does not establish 
that from June 10, 1999, the veteran has experienced 
dizziness on more than an occasional basis.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  Again, at the hearing before 
the RO in March 2000, the veteran indicated that he 
experienced dizziness only approximately every two weeks.  
The evidence of record dated prior to June 10, 1999 also 
shows that the veteran had only occasional dizziness.  
Further, as noted above, the March 1999 VA audiologic and ear 
disease examination reports do not reflect any complaints or 
findings of dizziness.  In fact, the March 1999 VA ear 
disease examination report indicates that the veteran 
indicated that he did not have vertigo.  Absent evidence of 
severe impairment, with both dizziness and occasional 
staggering attributable to vestibular neuronitis, the 
criteria for a 30 percent rating has not been met.  See 
38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).  Thus, the 
Board finds that the requisite medical findings for a 
disability evaluation in excess of 10 percent for vestibular 
neuronitis under the revised provisions of Diagnostic Code 
6204 have not been established.

As noted above, the revised provisions of Diagnostic Code 
6204 no longer requires a finding of tinnitus.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2001).  The Board notes, 
however, that the veteran is in receipt of a separate 10 
percent evaluation for tinnitus, assigned under Diagnostic 
Code 6260 and effective from June 10, 1999.  Such is the 
maximum evaluation available under Diagnostic Code 6260.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected vestibular neuronitis is not 
warranted under both the current and the former versions of 
Diagnostic Code 6204, for the reasons discussed above.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim, and the benefit sought on appeal 
is accordingly denied.

IV.  Entitlement to an extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the March 
2001 supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected bilateral hearing loss and the service-connected 
vestibular neuronitis.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

Ordinarily, VA's Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).
 
The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected bilateral 
hearing loss or the service-connected vestibular neuronitis 
present unusual or exceptional disability pictures.  As 
discussed in detail above, the service-connected bilateral 
hearing loss causes hearing impairment.  The veteran uses 
hearing aids and has indicated that the hearing aids helped.  
The veteran's bilateral hearing loss disability is rated 
under Diagnostic Code 6100 (percentage evaluation for hearing 
impairment) and this diagnostic code contemplates impairment 
of hearing.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
service-connected vestibular neuronitis causes occasional 
dizziness.  This disorder is rated under Diagnostic Code 6204 
(peripheral vestibular disorders) and this diagnostic code 
contemplates the symptoms of dizziness.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6204.    

The Board finds that the veteran's symptoms of the bilateral 
hearing loss and the vestibular neuronitis are consistent 
with the criteria in the Rating Schedule.  The veteran's 
symptoms are normal manifestations of these disorders and 
such symptoms are contemplated under Diagnostic Codes 6100 
and 6204.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the hearing loss or the vestibular neuronitis.  
Indeed, there is no evidence of any recent hospitalization 
for this reason.  The Board further finds that the evidence 
of record does not establish that the veteran's service-
connected bilateral hearing loss or the vestibular neuronitis 
causes marked interference with employment.  The Board 
stresses that 38 C.F.R. § 3.321(b)(1) requites marked 
interference with employment, not simply interference.  The 
currently assigned 40 percent disability evaluation for the 
bilateral hearing loss under Diagnostic Code 6100 and the 10 
percent disability evaluation for the vestibular neuronitis 
under Diagnostic Code 6204 are an acknowledgment of the part 
of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the bilateral hearing loss 
or the vestibular neuronitis.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an extraschedular rating.


ORDER

The claim for a disability evaluation in excess of 40 percent 
for bilateral hearing loss is denied.  

The claim for a disability evaluation in excess of 10 percent 
for vestibular neuronitis is denied.  



		
J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

